        Case 1:20-cv-00027-JAP-LF Document 90 Filed 11/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NICK VINCENT FLOR,

       Plaintiff,                                                Civ. No. 20-27 JAP/LF
v.

THE BOARD OF REGENTS OF THE
UNIVERSITY OF NEW MEXICO et al.,

       Defendants.

                     ORDER GRANTING DEFENDANTS’ UNOPPOSED
                         MOTION FOR EXTENSION OF TIME

       On November 18, 2020, Defendants Steven Bishop, Lisa Broidy, Kevin Gick, Karin High,

and Eric Lau filed DEFENDANTS’ MOTION FOR EXTENSION OF TIME, Doc. 89, in which

they seek an extension of time to respond to PLAINTIFF’S RESPONSE IN OPPOSITION TO

INDIVIDUAL DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, Doc. 85. The Court

has reviewed the Motion and finds that it should be granted.

       IT IS THEREFORE ORDERED THAT Defendants Stephen Bishop, Lisa Broidy, Kevin

Gick, Karin High, and Eric Lau are granted an extension of time to file a Reply to PLAINTIFF’S

RESPONSE IN OPPOSITION TO INDIVIDUAL DEFENDANTS’ MOTION FOR SUMMARY

JUDGMENT until December 9, 2020.




                                            SENIOR UNITED STATES DISTRICT JUDGE
